Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/EP2021/060145, filed on 04/28/2017.
Claims 10-13, 20 and 21 were previously allowed, and a Notice of Allowability was mailed on 12/08/2020.
In response to a Quality Review, the examiner is hereby issuing a Corrected Notice of Allowability canceling claim 13 in order to correct the Allowability Notice of instant application.
Claims 10-13 and 20-21 are present for examination.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Judith L. Stone-Hulslander, applicants’ representative on 03/23/2021. 

Amend the claim(s) as shown below:
20. 	(Currently amended) 	The method of claim 10, wherein the baked product is bread or a patisserie product.
   (Currently amended) The method of claim 10, wherein the baked product is a cake.
Cancel claims 1-3, 5, 13, 14, 16 and 17.

Allowable Subject Matter
	Claims 10-12, 20 and 21 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656